Exhibit 10.18

Executive Officer Compensation Summary

The executive officers of CuraGen Corporation (the “Company”) are: (i) Timothy
M. Shannon, M.D., President and Chief Executive Officer; (ii) Sean A. Cassidy,
Vice President and Chief Financial Officer; and (iii) Paul M. Finigan, J.D.,
Executive Vice President, General Counsel and Corporate Secretary.

The compensation structure for executive officers of the Company consists of
three components: (i) base salary, (ii) discretionary cash bonuses or stock
awards and (iii) annual performance-based non-equity and equity incentive awards
under the Company’s Executive Incentive Plan (the “EIP”). Compensation decisions
affecting the Company’s executive officers are made on an annual basis by the
Compensation Committee of the Company’s Board of Directors (the “Committee”).

In January 2008, the Committee approved target levels for performance-based
non-equity and equity incentive awards under the EIP for performance during
fiscal year 2008. Achievement of target levels under the EIP is based upon the
achievement of corporate performance factors established by the Company’s Board
of Directors. For fiscal year 2008, these performance factors include, among
other things, continued advancement of the Company’s oncology pipeline,
financial performance of the Company, return for stockholders and strategic
initiatives. Additional information regarding target levels for fiscal year 2008
non-equity and equity incentive awards under the EIP are provided in the
Company’s Current Report on Form 8-K filed with the Securities and Exchange
Commission (the “SEC”) on January 29, 2008.

The Committee did not implement salary increases for any of the executive
officers for fiscal 2008 due to recent compensation increases in connection with
the promotions and appointments described below. A summary of fiscal 2008
compensation for each executive officer appears below.

Timothy M. Shannon, M.D.

Dr. Shannon’s base salary for 2008 is $375,000. The Committee approved a
non-equity incentive target level of 50% of base salary and an equity incentive
target level of 200% of base salary for Dr. Shannon under the EIP for fiscal
year 2008. These target levels may be increased up to 100% and 400% of base
salary, respectively, for exceptional performance.

The Company entered into an amended and restated employment agreement with
Dr. Shannon upon his appointment as President and Chief Executive Officer of the
Company on September 19, 2007. A copy of this agreement is filed as Exhibit
10.43 to the Company’s Annual Report on Form 10-K for the fiscal year ending
December 31, 2007.

Sean A. Cassidy

Mr. Cassidy’s base salary for 2008 is $175,000. The Committee approved a
non-equity incentive target level of 25% of base salary and an equity incentive
target level of 75% of base salary for Mr. Cassidy under the EIP for fiscal year
2008. These target levels may be increased up to 50% and 150% of base salary,
respectively, for exceptional performance.

The Company entered into an employment agreement with Mr. Cassidy on
December 14, 2007 upon his appointment as Vice President and Chief Financial
Officer, which was effective January 1, 2008. A copy of this agreement is filed
as Exhibit 10.50 to the Company’s Annual Report on Form 10-K for the fiscal year
ending December 31, 2007.

Paul M. Finigan, J.D.

Mr. Finigan’s base salary for 2008 is $315,000. In January 2008, the Committee
approved a non-equity incentive target level of 35% of base salary and an equity
incentive target level of 100% of base salary for Mr. Finigan under the EIP for
fiscal year 2008. These target levels above may be increased up to 70% and 200%
of base salary, respectively, for exceptional performance.

The Company is a party to an employment agreement with Mr. Finigan dated
September 1, 2006, as amended January 24, 2007. This agreement is filed as
Exhibit 99.2 to the Company’s Current Report on Form 8-K filed with the SEC on
September 8, 2006 and the amendment to the agreement is filed as Exhibit 10.2 to
the Company’s Quarter Report on Form 10-Q filed with the SEC on May 9, 2007.
Mr. Finigan was promoted to the position of Executive Vice President and General
Counsel on October 1, 2007.